Robinson, J.
— Transferred from the Supreme Court. The title of this case in the complaint filed is: “Marion W. Pershing v. The Board of Commissioners of Tipton county, Indiana.” The sole defendant named in the complaint is the board of commissioners. The board demurred to the complaint for want of facts, which demurrer was overruled, and refusing to plead further the following judgment was rendered: “It is therefore considered and adjudged by the court that plaintiff recover of said defendants Joseph II. Glass, E. Perry, - and Luther T. Bunch, commissioners of Tipton county, Indiana, the sum of,” etc. It is evident that this is not a judgment against the board of commissioners of Tipton county. In fact it does not appear that any valid judgment has been rendered in the case. The assignment of errors to this court is, “The Board of Commissioners of Tip-ton county, and State of Indiana, appellant v. Marvin W. Pershing, appellee. The appellant says there is manifest error,” etc. As no judgment was rendered against the-board of commissioners in the court below it is not in position *148to appeal to this court. Moon, Treas., v. Cline, 11 Ind. App. 460; McIlvaine, Tr., v. Adams, 46 Ind. 580; City of South Bend v. Thompson, 19 Ind. App. 19.
The appeal is dismissed, with costs.